DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected, with traverse, group I and the species where AA is valine, y is 0, m is 5 to 20, n is 15 to 151, and x is 4 to 120.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Claim 1, the independent claim, recites “a method of stabilizing an emulsion at a pH from 4 to 6.5” and then goes on to recite that “the emulsion is a core-shell capsule”. These two statements are incompatible. While the dispersed phase of an emulsion could be described as a core and shell capsule, an emulsion itself is a dispersion made of two immiscible liquid phases (see Kale et al .Systematic Reviews in Pharmacy 2017 8(1):39-47, especially page 39 first column first paragraph). As a result it is not possible to make an emulsion that is both a dispersion made of two immiscible liquids and a capsule.
In addition, claim 1 also embraces method embodiments that are not enabled, even in the absence of the recitation of the emulsion as a capsule.
 1.	The nature of the invention, breadth of the claims, state and predictability of the art, and relative skill level:
The invention relates to a method of stabilizing an emulsion at a pH from 4 to 6.5 by adding to the emulsion a copolymer of the form 

    PNG
    media_image1.png
    146
    348
    media_image1.png
    Greyscale

where AA is valine, x is an integer from 40 to 120, n is an integer from 15 to 151, and m is an integer from 5 to 20. The emulsion must also be unstable outside the pH range of 4 to 6.5. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
	The claims embrace the stabilization of all types of emulsions that contain any collection of ingredients, as long as its pH is in the pH range of 4 to 6.5. Emulsion types include various arrangements such as water-in-oil, oil-in-water, oil-in-water-in-oil, water-in-oil-in-water, silicone -in-water, water-in-silicone, oil-in-oil, and polyol-in-silicone as well as various sizing types such as macroemulsion, miniemulsion, microemulsion, and nanoemulsion which have different thermodynamic properties and dispersed phase sizes (see Lasserre et al. US PGPub No. 2009/0324752 paragraph 31; Gonzalez US Patent No. 6,517,816 column 3 lines 37-41; Wu et al. US PGPub No. 2010/0151036 paragraph 7; Kale et al. figure 6). In the formulation of emulsions, the emulsifier/surfactant is one of the most important stabilizing ingredients and for this reason its selection of one of the most important decisions in the formulation process (see McClements et al. Advances in Colloid and Interface Science 2018 251:55-79). Depending on the desired arrangement of immiscible liquids (e.g., water-in-oil, oil-in-water, etc.), the surfactant/emulsifier is selected based upon whether and how it will adsorb at the interface of the phases  (see Anand et al. US PGPub No. 2017/0197187). For silicone oil containing emulsions, silicone surfactants/emulsifiers are generally used because the behavior of the more commonly employed organic surfactant/emulsifiers does not extend to silicone systems (see Mehta et al. Langmuir 2008 24(9):4558-4563, especially page 4558). Even within organic surfactants/emulsifiers, the components of the emulsion impacts its ability to yield a stable emulsion. For example, Van De Sype et al. teach water-in-oil and oil-in-water emulsions made with lecithin and soybean oil whose stability shifts depending on the proportions of components in the emulsion and the way the phases are arranged (see US PGPub No. 2006/0177550). While water-in-oil emulsions were stable across all the tested formulations that spanned from 80/20 to 27/73 oil to water, the oil-in-water formulations were not when they had an oil to water ratio from 20/80 to 73/27 (see table and paragraphs 31-68). Thus a single organic surfactant/emulsifier has varying abilities to stabilize different types of emulsions. For pH responsive emulsions,  the surfactant/emulsifier can be designed to have specific pH sensitivity; however, it must be able to function as an efficient emulsifier for the emulsion system at one pH range and then no longer function in this way outside his pH range (see Findlay et al. paragraphs 70-73).  In the instant claims, the structure of the surfactant is constrained such that the other emulsion components and proportions have to accommodate its features.
The instantly claimed method requires that the emulsion components be selected such that the addition of a claimed compound yields a stable emulsion when in the pH range of 4 to 6.5 and unstable when the pH is not in this range, which is contrary to the way emulsions are typically designed for stability. The hydrophilic lipophilic balance (HLB) for a surfactant compound is usually employed to determine whether a surfactant will generate a water-in-oil emulsion or an oil-in-water where low HLB values form the former and high HLB values from the latter (see Anand et al. paragraph 48). Here a single compound with a unique HLB would have to stabilize both of these types of emulsions, as well as all the other types of emulsion arrangements and sizing types. The instant specification discusses HLB as a predictive tool, but only in the context of selecting co-surfactants to couple with the instantly claimed surfactant compounds (see page 6 line 30-page 7 line 10). 

2.	The amount of direction or guidance provided and the presence or absence of working examples:
Figure 4 illustrates the instantly claimed pH sensitivity which appears to be for an oil-in-water emulsion with a claimed diblock surfactant compound. The specification does not explicitly state the components in the emulsion, however n-dodecane and water are named components in the figure caption. Further discussion in the specification details that “[a]ll capsules based on dodecane, olive oil, sunflower oil, octyl palmitate and isohexadecane and stabilized with PEGx-P(Glun-Valm) diblock copolymers with x = 44 or 116 and 5 < n < 50 and 1 < m <11 were stable for months at pH 5.5” (see page 34 lines 1-5). This discussion does not detail whether they all became unstable outside the claimed pH range. An oil-in-glycerol emulsion with octyl palmitate or octyldodecanol as an oil phase are described, but their stability due to pH are not detailed (ex I-III).  Glycerol-in-oil and water-in oil emulsions with medium chain triglycerides as the oil are also described, but they include a cosurfactant, and again, their stability due to pH are not detailed (see examples 11-14, 16-17, and 20). A broad collection of oils are named in the disclosure as envisioned that include chloroform, vegetable oils, hydrocarbons, fatty acid esters, triglycerides, and silicones which vary considerably in regard to their chemical structures. Only one of them is employed in a demonstration of the invention. The behavior of this single oil embodiment does not extend to the full scope of emulsions and the embodiment was not fully defined such that its properties could be distilled into a directive for additional embodiments. There is no general guidance on which features or characteristics are necessary in the emulsion components such that the claimed pH specific stability is achieved upon addition of a claimed surfactant compound. 

3.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be made. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the claimed method generate a stable emulsion between pH 4 and 6.5, where the emulsion becomes unstable outside this pH range. The scope of the term “stable” is unclear. The specification describes the method where the claimed copolymer generates an emulsion having a pH between 4 and 6.5 that is stable over time for several months, but outside this pH range, the copolymer is not able to stabilize any emulsion at long term, i.e. demulsification occurred in less than 1 week (see page 6 lines 1-9). No such time qualifiers are recited in the claim in connection with stability. Thus the disclosure implies that an “unstable” emulsion could actually be stable for some amount of time prior to reaching instability/demulsification. The criteria for qualifying as a stable emulsion is not delineated in the discussions of the disclosure. The specification also mentions capsules of an emulsion remaining stable but settling out after a week (see exempts 20). The emulsion was described as appearing stable after redistribution, however it is unclear if such gravitational instability qualifies as “unstable” or “stable”. As a result, the metes and bounds of the claims are unclear because the functionality that is to be achieved is not clearly defined. 
Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered. 

The applicant’s argument discuss an embodiment of the prior art that were not relied upon in the rejections. For example, there is an extensive discussion by the applicant about the shortcomings of a triblock embodiment of Ulkowski et al. yet the rejection relied upon a diblock embodiment that closely mirrors the claimed compound. While it remains the position of the examiner that the claimed compounds are obvious in light of the prior art, the expectation of the claimed functionality, due to pH, upon their addition to an emulsion is not as clear. Thus as a result of the amendments to the claims and specification, the previous grounds of rejection are withdrawn and new grounds of rejection are detailed in their place.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615